DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.         Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
3.         Claims 1-17 are allowed.
4.        The following is an examiner’s statement of reasons for allowance: 
           Claims 1-8, 13-16 are allowed for the reason that prior art of record do not teach or suggest the claimed  battery pack that supplies power to a power consumption element for determining the actual  use of the battery pack as compared to its intended original purpose/application, the battery pack comprising: 
        a current acquisition component configured to acquire a current value of a discharge current supplied to the power consumption element; 
       a status acquisition component configured to acquire a status of the power consumption element operating under the current value acquired by the current acquisition component; 
         a similarity calculator configured to compare the current value acquired by the current acquisition component with the status of the power consumption element acquired by the status acquisition component, and calculate the similarity between the two; and 
         a use application determination component configured to determine whether or not the battery pack is being used for its intended use application according to the similarity calculated by the similarity calculator component.


          For the same reason, claims 9 -12 are allowed for the reason that prior art do not teach or suggest the claimed  battery system, comprising: 
            a battery pack having a current acquisition component configured to acquire a current value of a discharge current supplied to a power consumption element, and 
          a status acquisition component configured to acquire a status of the power consumption element operating under the current value acquired by the current acquisition component; and
        an information processing device having a similarity calculator configured to compare the current value acquired by the current acquisition component with the status of the power consumption element acquired by the status acquisition component, and calculate the similarity between the two, and 
           a use application determination component configured to determine whether or not the battery pack is being used for its intended use application according to the similarity calculated by the similarity calculator component.

         Claim 17 is allowed for the reason that prior art do not teach or suggest the claimed  method for distinguishing a use application of a battery pack, 6Hiromasa TAKATSUKA Appl. No. [to be assigned] SNJ.103.0013.PC Preliminary Amendment filed: March 8, 2018 comprising: 
             a current acquisition step of acquiring a current value of a discharge current supplied to a power consumption element; 
             a status acquisition step of acquiring a status of the power consumption element operating under the current value acquired in the current acquisition step;
            a similarity calculation step of comparing the current value acquired in the current acquisition step with the status of the power consumption element acquired in the status acquisition step, and calculating similarity between the two; and 
              a use application determination step of determining whether or not the battery pack is being used for the intended use application according to the similarity calculated in the similarity calculation step.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853